DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) filed on 08/04/2021.
Claims 1, 5, 9, 12, and 19 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated new grounds of rejections set forth in this Office Action. 
Applicant’s amendments have been considered, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.
Applicant’s amendments have been considered, an updated 35 U.S.C. 103 rejection will address applicant’s amendments.

Response to Arguments
Applicant’s amendments have been considered, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.
Applicant’s amendments have been considered, an updated 35 U.S.C. 103 rejection will address applicant’s amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claim 1-11), method (claims 12-18), and the computer program product (claims 19-20) are directed to an eligible categories of subject matter (i.e. machine, and article of manufacture, process).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human including observation, evaluation judgement, and opinion, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within : A system, comprising: a memory that stores computer-executable components; and a processor that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise: a data evaluating component that evaluates data received from a data collection device associated with a task to be performed by a worker entity; a goal determining component that determines a goal of the worker entity for the task, based on the evaluated data; and a matching component that selects a workspace resource for the task based on the goal and a context of the task; and contracting component that automatically generates an electronic contract compromising information identifying the workplace and a resource cost, wherein the electronic contract is stored in a block chain to generate a tamper-resistant record. Claims 12 and 19 recite sustainably the same limitations as claims 1 and therefore are subjected to the same rationale. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system, a memory that stores computer-executable components; and a processor that executes the computer-executable components stored in the memory, wherein the computer-executable components, processing, by the device, the electronic contact employing blockchain technology; and generating, by the device, an electronic tamper-resistant record based on the processing the electronic contact employing blockchain technology, the electronic contract is stored in a block chain to generate a tamper-resistant record (recited at a high level which amounts to post-solution activity), receiving data from a device, mobile device, robotic device, and sensor used as data gathering means to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a system, a memory that stores computer-executable components; and a processor that executes the computer-executable components stored in the memory, wherein the computer-executable components, processing, by the device, the electronic contact employing blockchain technology; and generating, by the device, an electronic tamper-resistant record based on the processing the electronic contact employing blockchain technology, the electronic contract is stored in a block chain to generate a tamper-resistant record, receiving data from a device, mobile device, robotic device, and sensor used as data gathering means.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 2 and 10) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
While claim 5 recites sensors on mobile device, claim 9 recites neural network trained by sensor data, claims 13-15 recite device, and claim 20 recites a processor, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 1 and 10 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  Under Step 2B, these elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 2 and 10) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to Alice, which in turn cites Mayo. 
the dependent claims 2-11, 13-18, and 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts performed in the human mind, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manikanth Dornadula (US 2016/00335601 A1, hereinafter “Dornadula”) in view of Suman Nath (US 2014/0372160 A1, hereinafter “Nath”) in view of Jiazheng Zhou (US 2019/0207770 A1, hereinafter “Zhou”) in view of John Greenwell (US 2009/0248705 A1, hereinafter “Greenwell”).
Claim 1/19:
Dornadula teaches:
A system (ABSTRACT and para. [0020] describe system and method), comprising: a memory that stores computer-executable components (para. [0036] memory); and a processor that (para. [0036] processor, para. [0050] the operations represent computer instructions that, when executed by one or more processors, perform the recited operations): a data evaluating component that evaluates data received from a data collection device associated with a task to be performed by a worker entity (fig. 1 #105 illustrates job posts which is information from employers. Para. [0044] the job posting module 204 can be configured to allow the employers to enter, store and display with option for job positing details which can include, for example employer name, job title, salary offer, number of position, location, required joining period timeline and so on, wherein the display option can be made public or private to the registered candidates, which then used in the matching module 205); a goal determining component that determines a goal of the worker entity for the task, based on the evaluated data (para. [0045] describes the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner, so that the employer can easily view, sort the required candidates profile i.e., the matching module which evaluates the job posting to determine the needed skills/qualification needed by employer as listed the job post); 
and contracting component that automatically generates an electronic contract compromising information identifying the workplace and a resource cost(para. [0039] based on the matching profile, the recruitment engine 107 may send notification to the employer as well as the candidates. Thereafter, the candidates' goes through the various stages 108 of recruitment process such as written test, interview, group discussion, reference and checks, follow-up after interview, salary negotiation and signing of contract. Further, fig. 2 describes a placement acceptance module. Para. [0047] describes the placement acceptance module 207 can be configured to allow the employers to provide placement offer to the candidates, and based on the placement offer and his interest),
While Dornadula teaches a computing device elements that is used to collect and display job related information [0033] and para. [0045] the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner so that the employer can easily view, sort the required candidates profile and para [0039] based on the matching profile, the recruitment engine 107 may send notification to the employer as well as the candidates. Thereafter, the candidates' goes through the various stages 108 of recruitment process such as written test, interview, group discussion, reference and checks, follow-up after interview, salary negotiation and signing of contract, it does not explicitly teach the following, however analogous art Nath teaches: 
wherein the data evaluated comprises sensor data indicative of cognitive signals of the worker entity and affective signals of the worker entity, and wherein the sensor data is retrieved from sensors on a mobile device for the worker entity (para. [0018] part of a user's context may be automatically collected from a mobile device's sensors. Users thus may be tasked based on their context, such as location, motion, background noise (current audio state), companion, mood (cognitive), and so on, in addition to worker-related data such as their availability, abilities, past performance and reputation. In this way, an intelligent decision may be made on selecting candidate workers for a task, whereby a more relevant, higher quality and/or more informed task resolution (e.g., answer) may be obtained (as opposed to hiring workers randomly). Device-embedded sensors, such as a location sensor, camera, and microphone also allow workers to capture objective data (affective signal) (e.g., reality) in addition to or instead of making only subjective judgments);
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the data gathering means of Dornadula with the data collection means which as a mobile device , abilities, past performance and reputation for accurate assignment [Nath paras. 004-006].
While Dornadula teaches a computing device elements that is used to collect and display job related information [0033] and para. [0045] the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner so that the employer can easily view, sort the required candidates profile and para [0039] based on the matching profile, the recruitment engine 107 may send notification to the employer as well as the candidates. Thereafter, the candidates' goes through the various stages 108 of recruitment process such as written test, interview, group discussion, reference and checks, follow-up after interview, salary negotiation and signing of contract, it does not explicitly teach the following, however analogous art Zhou teaches: 
wherein the electronic contract is stored in a blockchain to generate a tamper-resistant record (Fig. 4 describes a digital contact stored in a blockchain, while para. 0028 describes all transaction records are packed into blocks and newly generated blocks are linked to the end of previously existing blockchain, then be hashed to prevent from being tampered with).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the matching component which include contract information taught in Dornadula to store the contract information in a blockchain to generate a tamper-resistant record taught in Zhou, because the references are analogous and compatible since they are both directed to electronic contracts and placement assignment. Doing so will help offer higher security to sensitive information by preventing information from being tampered with [Zhou paras. 0028].
 and para. [0045] the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner, so that the employer can easily view, sort the required candidates profile, it does not explicitly teach the following, however analogous art Greenwell teaches: 
and a matching component that selects a workspace resource for the task based on the goal and a context of the task (Para. 0034 An employee database 136 holds information about employees, at least some of which are assigned temporary workspaces by an alternative workspace system. Information included in the employee database could be the department that a particular employee works in, as well as the employee's supervisor, both of which could be used in determining what workspace to assign to a particular employee. The workspace database 122 holds information about the available workspaces. Included in this database are descriptions of the different workspaces, such as the type of phone that each has access to, as well as a description of the spatial relationship of the workspaces. Further para. 0024 the AWS server 116 may access a set of assignment rules. Without limitation, these assignment rules may be applied for a defined group of employees, Assignment rules are used to give employers flexibility to assign certain employees to workspaces that are close to one another, i.e., so that collaborative projects can be accomplished).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the matching component taught in Dornadula to include the selection of a workspace resource for the task based on the goal and a context of the task taught in Greenwell, because the references are analogous and compatible since they are both directed to task and resource assignment. Doing so will help give employers flexibility to assign certain employees to workspaces that are close to one another, i.e., so that collaborative projects can be accomplished [Greenwell paras. 0024].

Claims 2/13/20
While Dornadula teaches a computing device elements that is used to collect and display job related information [0033] and para. [0045] the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner, so that the employer can easily view, sort the required candidates profile, it does not explicitly teach the following, however analogous art Greenwell teaches: 
The system of claim 1, wherein the computer-executable components further comprise an allocating component that allocates the workspace resource to the worker entity based on the selecting the workspace resource ([0023] access the user's preferences, either directly or through the AWS server 116, which may be stored internally in storage 106, or in an external database, such as the workspace database 122, or a separate user database (not shown). User preferences may include, but are not limited to: preferred location, whether a computer is needed, the capabilities of the required computer, whether a phone is needed, the capabilities of the required phone, preferred temperature, and preferred lighting characteristics, i.e., how bright the light in the user's workspace is set, etc. ).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the matching component taught in Dornadula to include allocating the workspace resource to the worker entity based on the selecting the workspace resource taught in Greenwell, because the references are analogous and compatible since they are both directed to task and resource assignment. Doing so will help employee to access all tools needed to complete collaborative projects in efficient manner[Greenwell paras. 0024].  

Claims 3/14
Dornadula teaches:
The system of claim 2, wherein the computer-executable components further comprise: a costing component that identifies the resource cost for the allocating the workspace resource to the worker entity (para. [0044] describes that the job posting includes salary offer, while para. [0043] describe that the candidate profile includes salary); and an acknowledging component that receives an acknowledgement of the contract from the worker entity, wherein the allocating the workspace resource to the worker entity is based on the acknowledgement (para. [0047] the placement acceptance module 207 can be configured to allow the employers to provide placement offer to the candidates, and based on the placement offer and his interest, the candidates can either accept or reject the placement offer).

Claim 4/15:
Dornadula teaches an append-only, tamper-resistant, shared ledger (paras. [0040 and 0042] the login module 202 can be configured to access the system 101 only with valid registered candidates and/or employers in order to view, sort, display and search the candidates profile and/or job posting), it does not explicitly teach the following, however Greenwell teaches:
The system of claim 2, wherein the computer-executable components further comprise a logging component that stores allocation characteristics of the allocating the workspace resource […](para. 0023 describes access the user's preferences, either directly or through the AWS server 116, which may be stored internally in storage 106, or in an external database, such as the workspace database 122, or a separate user database (not shown). Further para. [0024] In addition to user preferences, the AWS server 116 may access a set of assignment rules. Assignment rules are used to give employers flexibility to assign certain employees to workspaces that are close to one another, i.e., so that collaborative projects can be accomplished).  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to use the login module which is configured to access the system  only with valid registered candidates  to ensure that the system is append-only, tamper-resistant, shared ledger as taught in Dornadula to include a logging component that stores allocation characteristics of the allocating the workspace resource taught in Greenwell, because the references are analogous and compatible since they are both directed to task and resource assignment. Doing so will help secure private information from getting accessed and tampered[Greenwell paras. 0024].  

Claim 5:
While Dornadula teaches a computing device elements that is used to collect and display job related information [0033], it does not explicitly teach the following, however analogous art Nath teaches: 
The system of claim 1, wherein the data collection device comprises the mobile device, a ([0018] part of a user's context may be automatically collected from a mobile device's sensors. Users thus may be tasked based on their context, such as location, motion, background noise (current audio state), companion, mood, and so on, in addition to worker-related data such as their availability, abilities, past performance and reputation).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the data gathering means of Dornadula data collection means which as a mobile device wherein the data received from a data collection device comprises sensor data of the worker entity collected from a sensor of the mobile device taught in Nath, because the references are analogous and compatible since they are both directed to task assignment. Doing so will help improve task assignment to based it on location(proximity), motion, background noise (current audio state), companion, mood, and so on, in addition to worker-related data such as their availability, abilities, past performance and reputation for accurate assignment [Nath paras. 004-006].

Claim 12:
Dornadula teaches:
A computer-implemented method, (ABSTRACT and para. [0020] describes a method), comprising: analyzing, by a device operatively coupled to a processor, data received from a data collection device associated with a task to be performed by a worker entity (fig. 1 #105 illustrates job posts which is information from employers. Para. [0044] the job posting module 204 can be configured to allow the employers to enter, store and display with option for job positing details which can include, for example employer name, job title, salary offer, number of position, location, required joining period timeline and so on, wherein the display option can be made public or private to the registered candidates, which then used in the matching module 205); determining, by the device, a goal of the worker entity for the task, based on the analyzing the data; (para. [0045] describes the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner, so that the employer can easily view, sort the required candidates profile i.e., the matching module which evaluates the job posting to determine the needed skills/qualification needed by employer as listed the job post); 
automatically generating, by the device, an electronic contract comprising information identifying the workspace resource and a resource cost(para. [0039] based on the matching profile, the recruitment engine 107 may send notification to the employer as well as the candidates. Thereafter, the candidates' goes through the various stages 108 of recruitment process such as written test, interview, group discussion, reference and checks, follow-up after interview, salary negotiation and signing of contract. Further, fig. 2 describes a placement acceptance module. Para. [0047] describes the placement acceptance module 207 can be configured to allow the employers to provide placement offer to the candidates, and based on the placement offer and his interest),
While Dornadula teaches a computing device elements that is used to collect and display job related information [0033] and para. [0045] the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner so that the employer can easily view, sort the required candidates profile and para [0039] based on the matching profile, the recruitment engine 107 may send notification to the employer as well as the candidates. Thereafter, the candidates' goes through the various stages 108 of recruitment process such as written test, interview, group discussion, reference and checks, follow-up after interview, salary negotiation and signing of contract, it does not explicitly teach the following, however analogous art Nath teaches: 
wherein the data evaluated comprises sensor data indicative of cognitive signals of the worker entity and affective signals of the worker entity, and wherein the sensor data is retrieved from sensors on a mobile device for the worker entity (para. [0018] part of a user's context may be automatically collected from a mobile device's sensors. Users thus may be tasked based on their context, such as location, motion, background noise (current audio state), companion, mood (cognitive), and so on, in addition to worker-related data such as their availability, abilities, past performance and reputation. In this way, an intelligent decision may be made on selecting candidate workers for a task, whereby a more relevant, higher quality and/or more informed task resolution (e.g., answer) may be obtained (as opposed to hiring workers randomly). Device-embedded sensors, such as a location sensor, camera, and microphone also allow workers to capture objective data (affective signal) (e.g., reality) in addition to or instead of making only subjective judgments);
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the data gathering means of Dornadula with the data collection means which as a mobile device wherein the data received from a data collection device comprises sensor data of the worker entity , abilities, past performance and reputation for accurate assignment [Nath paras. 004-006].
While Dornadula teaches a computing device elements that is used to collect and display job related information [0033] and para. [0045] the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner so that the employer can easily view, sort the required candidates profile and para [0039] based on the matching profile, the recruitment engine 107 may send notification to the employer as well as the candidates. Thereafter, the candidates' goes through the various stages 108 of recruitment process such as written test, interview, group discussion, reference and checks, follow-up after interview, salary negotiation and signing of contract, it does not explicitly teach the following, however analogous art Zhou teaches: 
processing, by the device, the electronic contact employing blockchain technology; and generating, by the device, an electronic tamper-resistant record based on the processing the electronic contact employing blockchain technology (Fig. 4 describes a digital contact stored in a blockchain, while para. 0028 describes all transaction records are packed into blocks and newly generated blocks are linked to the end of previously existing blockchain, then be hashed to prevent from being tampered with).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the matching component which include contract information taught in Dornadula to store and process the contract inforamtion in a blockchain to generate a tamper-resistant record taught in Zhou, because the references are analogous and compatible since they are both directed to electronic contracts 
While Dornadula teaches a computing device elements that is used to collect and display job related information [0033] and para. [0045] the matching module 205 can be configured to match the candidates profile along with job positing of employers and can segregate the candidates profile based on the nature of job posting and can be stored in the database in a segregated manner, so that the employer can easily view, sort the required candidates profile, it does not explicitly teach the following, however analogous art Greenwell teaches: 
electronically storing, by the device, the determined goal on an electronic storage device; selecting, by the device, a workspace resource for the task based on the stored goal and a context of the task [Para. 0034 An employee database 136 holds information about employees, at least some of which are assigned temporary workspaces by an alternative workspace system. Information included in the employee database could be the department that a particular employee works in, as well as the employee's supervisor, both of which could be used in determining what workspace to assign to a particular employee. The workspace database 122 holds information about the available workspaces. Included in this database are descriptions of the different workspaces, such as the type of phone that each has access to, as well as a description of the spatial relationship of the workspaces. Further para. 0024 the AWS server 116 may access a set of assignment rules. Without limitation, these assignment rules may be applied for a defined group of employees, Assignment rules are used to give employers flexibility to assign certain employees to workspaces that are close to one another, i.e., so that collaborative projects can be accomplished).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the matching component taught in Dornadula to include the selection of a workspace resource for the task based on the goal and a context of the task taught in Greenwell, because the references are analogous and compatible since they are both directed to task and resource assignment. Doing so will .

Claim 6, 7, 8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dornadula in view of Nath in view of Zhou in view of Greenwell, as applied in claims 1 and 12, and further in view of Wendell Brown (US 2014/0089027 A1, hereinafter “Brown”).
Claim 6/16:
While Dornadula does not explicitly teach the following, analogous art Brown teaches: 
The system of claim 1, wherein the context comprises a requirement of workspace resources for completion of the task ([[0062] Status management module 258 manages workflow information, which allows statuses of new tasks and outsourced tasks to be monitored. In some embodiments, a service provider's updates regarding the progress of a task are reported to status management module 258, which allows the buyer of the task to obtain a real-time view of the progress, a projected time of delivery of any deliverables, etc).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to Brown with Dornadula to include task progress, because the references are analogous and compatible since they are both directed to task assignment. Doing so will allow the employer of the task to obtain a real-time view of the progress.

Claim 7/17:
While Dornadula does not explicitly teach the following, analogous art Brown teaches: 
The system of claim 6, wherein the requirement of the workspace resources for the completion of the task comprises at least one of, an availability for a length of time, first connectivity with computing resources, second connectivity with human resources, or a level of security provided([0061] Content management module 256 stores and manages content and information that a service provider may need. Such content may include, for example, data templates, background pictures, processes, script files, filters, setting and/or other data. Content managed by module 256 may be provided by server developers and/or other entities, to help service provider’s complete assigned tasks.).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to Brown with Dornadula to include other resources to help service provider complete tasks. Doing so will allow worker to access resources needed to complete the task which will lead to user’s satisfaction.
Claim 8:
While Dornadula does not explicitly teach the following, analogous art Brown teaches: 
The system of claim 1, wherein the goal determining component determines the goal of the worker entity for the task over a period of time ([0055] Scheduling engine 234 handles delivery of tasks to selected service providers, and may confirm those providers' ability to complete the tasks on time.the scheduling engine requires a selected provider to verify his or her ability to meet the delivery deadline before delivering the task to the provider. If the provider does not confirm receipt of (or availability for) the assignment, or fails to meet an intermediate (or final) deadline or otherwise show progress, scheduling engine 234 may re-assign a task to the next candidate. The scheduling engine may be updated on a regular basis to indicate providers' statuses (e.g., working on a certain task, idle, on vacation, available).).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to Brown with Dornadula to include determining component to determine the goal of the worker entity for the task over a period of time. Doing so will ensure that the worker’s goal is to complete the task which will lead to user’s satisfaction and accurate assignment to qualified workers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dornadula in view of Nath in view of Zhou in view of Greenwell, as applied in claim 1, and further in view of Steven Carter (US 2015/0006422 A1, hereinafter “Carter”).
Claim 9:
While Dornadula teaches matching module (fig. 2) and matching algorithm which is used to match employee profiles with jobs [0039], it does not explicitly teach the use neural network as part of the matching algorithm, analogous art Carter teaches: 
The system of claim 1, further comprising a neural network trained by sensor data from the matching component, wherein the matching component selects the workspace resource for the task further based on output of the neural network. ([0073] describes the matching algorithm and This calculation can also incorporate data based on a user's (candidate or employer) previous history of matches and satisfaction rate as well as the history of other users with comparable empirical data, thereby enabling a feedback system that allows the system 1400 to "learn" how to optimize the scoring calculation. This process can also involve developing and utilizing a "neural network" to resolve problems in complex data.).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to Carter with Dornadula to include neural network, because the references are analogous and compatible since they are both directed to task assignment. Doing so will allow the system to utilize neural network as part of the matching algorithm which will lead to accurate correlation between the two entities.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dornadula in view of Nath in view of Zhou in view of Greenwell, as applied in claim 1, and further in view of Mark Bennett (US 2016/0063442 A1, hereinafter “Bennett”).
Claim 10:
While Dornadula teaches matching module (fig. 2) and matching algorithm which is used to match employee profiles with jobs [0039], it does not explicitly teach the use neural network as part of the matching algorithm, analogous art Carter teaches: 
The system of claim 1, wherein the goal determining component determines the goal of the worker entity for the task based on social data collected from a social media data system ([0026] Social media sites and other sources of online data can be used to identify job seekers who might be qualified for a position offered by an enterprise. Further, the employees or agents of an enterprise (e.g., contractors, employees or agents of suppliers, employees or agents of customers, etc.) can offer insight into and/or confirmation of characteristics of a job seeker. One way to facilitate or exploit the fact that an employee or agent of an enterprise might be a source of character references or other reputation information is to actively cross-reference such employees or agents against the job seeker using "connections" or other relationship indicators that are available at the aforementioned social media sites).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to Bennett with Dornadula to include social media data in building profiles for the matching process, because the references are analogous and compatible since they are both directed to task assignment. Doing so will allow the system to utilize social media data as part of the matching algorithm which will lead to accurate correlation between the two entities.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dornadula in view of Nath in view of Zhou in view of Greenwell, as applied in claim 1, and further in view of  Stanley Gu (US 2014/0289142 A1, hereinafter “Gu”).
Claim 11:
While Dornadula teaches matching module (fig. 2) and matching algorithm which is used to match resources’ profiles with jobs [0039], wherein the job description include the following information location and required joining period timeline and so on [0044], it does not explicitly teach the use neural network as part of the matching algorithm, analogous art Gu teaches: 
The system of claim 1, wherein the workspace resource comprises: a physical space (para. [0103] describes information related to a job which includes the location of the job), and a time that the physical space is available for use to perform the task ([0103] and date range to start as further illustrated in fig. 14).
.

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Dornadula in view of Nath in view of Zhou in view of Greenwell, as applied in claim 12, and further in view of  Leiyi Yao (US 2018/0182054 A1, hereinafter “Yao”).
Claim 18:
While Dornadula teaches matching module (fig. 2) and matching algorithm which is used to match resources’ profiles with jobs [0039], it does not explicitly teach the use neural network as part of the matching algorithm, analogous art Yao teaches: 
The computer-implemented method of claim 12, wherein the worker entity comprises a robotic device ([0016] The database management system may also assign tasks to one or more picking agents. A picking agent may be a person or machine (e.g., robot) that travels a route and picks products indicated by orders on the route).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to Yao with Dornadula to include robotic resources to complete jobs, because the references are analogous and compatible since they are both directed to task assignment. The utilization of robotic resource to complete a task will prevent any human errors that may occur and help complete tasks more efficiently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140039956 A1
Skilled Based, Staffing System Coordinated With Communication Based, Project Management Application
Cicio, JR.; Frank C.
US 20140278657 A1
HIRING, ROUTING, FUSING AND PAYING FOR 

US 20170357945 A1
AUTOMATED MATCHING OF JOB CANDIDATES AND JOB LISTINGS FOR RECRUITMENT
Ashkenazi; Amir et al.
US 20160162478 A1
INFORMATION TECHNOLOGY PLATFORM FOR LANGUAGE TRANSLATION AND TASK MANAGEMENT
Blassin; Eric A. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
                                                                                                                                                                                /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683